


116 S5083 IS: Volunteers Improving Social Isolation and loneliness Together Act of 2020
U.S. Senate
2021-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 5083
IN THE SENATE OF THE UNITED STATES

December 21, 2020
Mr. Young introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs

A BILL
To establish within the Department of Veterans Affairs a pay for results pilot program to assist veterans, members of the Armed Forces on active duty, and their family members at risk of social isolation and loneliness, and for other purposes.


1.Short titleThis Act may be cited as the Volunteers Improving Social Isolation and loneliness Together Act of 2020 or the VISIT Act of 2020. 2.DefinitionsIn this Act:
(1)Active dutyThe term active duty has the meaning given that term in section 101 of title 38, United States Code.  (2)Armed ForcesThe term Armed Forces has the meaning given that term in section 101 of title 38, United States Code.
(3)Eligible entityThe term eligible entity means an entity qualified to provide services under this Act, as determined by the Secretary.  (4)Eligible individualThe term eligible individual means—
(A)a veteran; (B)a member of the Armed Forces on active duty; 
(C)a member of the National Guard; or  (D)a family member of an individual described in subparagraph (A), (B), or (C).
(5)InterventionThe term intervention means a specific service delivered to achieve an impact through a VISIT pay for results project under the pilot program. (6)ParticipantThe term participant means a staff member or volunteer of an eligible entity that receives assistance under the pilot program to carry out a VISIT pay for results project who provides a service to eligible individuals under the project.
(7)Pilot programThe term pilot program means the pilot program under section 4. (8)SecretaryThe term Secretary means the Secretary of Veterans Affairs. 
(9)VeteranThe term veteran has the meaning given that term in section 101 of title 38, United States Code.  (10)VISIT pay for results projectThe term VISIT pay for results project means a project under the pilot program that uses a Volunteers Improving Social Isolation and Loneliness Together (VISIT) pay for results model.
(11)Volunteers Improving Social isolation and Loneliness Together (VISIT) pay for results modelThe term Volunteers Improving Social isolation and Loneliness Together (VISIT) pay for results model means a method of financing national service programs in which— (A)except as provided in section 5, Federal funds are awarded to an eligible entity only if the eligible entity achieves certain outcomes agreed to by the entity and the Secretary, in consultation with the Federal Interagency Council on Social Impact Partnerships and the Secretary of Defense; 
(B)the eligible entity coordinates with the Secretary and the Federal Interagency Council on Social Impact Partnerships and the Secretary of Defense to identify an intervention expected to produce the outcome or outcomes; and (C)the eligible entity delivers the intervention to the target population of the intervention. 
3.PurposesThe purposes of this Act are as follows:  (1)To mitigate the damage from the current social recession upon veterans, members of the Armed Forces, and their family members who are vulnerable to isolation and loneliness that has been found to impair physical and mental well-being, including causing premature death.
(2)To renew the spirit of community to aid veterans, members of the Armed Forces, and their family members at risk of social isolation and loneliness, particularly those without robust social connections. (3)To facilitate the efforts of public-private partnerships to assist veterans, members of the Armed Forces, and their family members at risk of social isolation and loneliness. 
4.Pilot program to assist veterans, members of the Armed Forces, and their family members who are at risk of social isolation and loneliness
(a)In generalThe Secretary shall carry out, in consultation with the Federal Interagency Council on Social Impact Partnerships and the Secretary of Defense, a pilot program to assess the feasibility and advisability of assisting eligible individuals at risk of social isolation and loneliness through the funding of VISIT pay for results projects.  (b)TiersThe Secretary shall carry out the pilot program in two tiers (in this Act referred to as Tier 1 and Tier 2). 
(c)Participation of veterans service organizations
(1)In generalThe Secretary shall encourage the participation of veterans service organizations in the pilot program, including participation that involves partnerships between veterans service organizations and other organizations. (2)Veterans service organization definedIn this paragraph, the term veterans service organization means an organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code. 
(d)Funding partnershipsAn eligible entity that seeks to participate in the pilot program may partner with investors or philanthropic entities for purposes of funding a VISIT pay for results project.  5.Tier 1 of pilot program (a)NoticeNot later than 270 days after the date of the enactment of this Act, the Secretary shall publish in the Federal Register a request for proposals from eligible entities to conduct VISIT pay for results projects under Tier 1 of the pilot program.
(b)Qualification of VISIT pay for results projectTo qualify as a VISIT pay for results project under Tier 1 of the pilot program, a project must effectively use participants to meet unmet social isolation or loneliness needs of eligible individuals through interventions described in the application and agreed upon by the Secretary, in consultation with the Federal Interagency Council on Social Impact Partnerships and the Secretary of Defense, to improve one or more measurable performance indicators, including better mental or physical health outcomes that lower risk of mortality for the target population of the project. (c)Application requiredThe notice published under subsection (a) shall require an eligible entity seeking to participate in Tier 1 of the pilot program to submit to the Secretary, not later than 180 days after the date of such publication, an application for a VISIT pay for results project that addresses each of the following:
(1)A description of each proposed intervention under the project and anticipated outcomes of the intervention, including expected benefits to the target population of the intervention, the participants working on the project, and other individuals who may be affected by the invention. (2)A summary of the unmet need in the area where the intervention will be delivered or among the target population of the intervention. 
(3)The criteria used to determine the eligibility of an individual to be served by the project, including how selected populations will be identified and referred to and enrolled in the project.  (4)The anticipated number of participants needed to implement the project.
(5)The criteria used to determine the eligibility of a participant for the project, including how the potential participants will be identified, recruited for the project, and trained for their roles in the project. (6)A plan for implementing each intervention through the use of participants.
(7)Rigorous evidence demonstrating that the intervention can be expected to produce the desired outcome or outcomes or, if the eligible entity lacks such rigorous evidence but demonstrates promising evidence that the intervention can be expected to produce the desired outcome or outcomes, a plan described in subsection (d)(4)(B). (8)The target population that will be served by the project.
(9)The projected cost to the eligible entity to carry out the project, and any costs to the Federal, State, or local government associated with the project. (10)Projected costs avoided by the Federal Government and State and local governments if the project is implemented and the outcomes are achieved as a result of the intervention.
(11)A description of the expertise of the eligible entity, including a summary of the experience of the eligible entity in delivering the proposed intervention or a similar intervention, or demonstrating the capacity of the eligible entity to deliver the intervention to the number of eligible individuals the eligible entity proposes to serve under the project. (12)The proposed payment terms, the methodology used to calculate outcome payments, the payment schedule, and performance thresholds.
(13)The budget for the project. (14)Subject to subsection (g), the timeline for the project.
(15)The design for the evaluation required by subsection (i), including the metrics that will be used in the evaluation to determine whether the outcomes have been achieved as a result of the intervention and how the metrics will be measured. (16)An explanation of how the metrics described in paragraph (15) are independent, objective indicators of impact and are not subject to manipulation by the eligible entity or any investor.
(17)An explanation of the independence of the evaluator who will conduct the evaluation required by subsection (i) from the other entities involved in the project and the experience of the evaluator in conducting rigorous evaluations of program effectiveness including, where available, well-implemented randomized controlled trials on the intervention or similar interventions. (18)An explanation of how any potential payment disputes related to the outcomes of the evaluation will be managed. 
(d)Agreements on participation in pilot program
(1)In generalNot later than 90 days after the deadline for applications under subsection (c) has expired, the Secretary, in consultation with the Federal Interagency Council on Social Impact Partnerships and the Secretary of Defense, shall enter into an agreement with not fewer than eight eligible entities to participate in Tier 1 of the pilot program. (2)Fewer applicants (A)In generalNotwithstanding paragraph (1), if the Secretary determines that fewer than eight eligible entities meet the requirements for participation in Tier 1 of the pilot program, the Secretary, in consultation with the Federal Interagency Council on Social Impact Partnerships and the Secretary of Defense, may enter into an agreement with fewer than eight eligible entities to participate in Tier 1 of the pilot program.
(B)Insufficient number of applicantsNotwithstanding paragraph (1), if the Secretary determines that an insufficient number of eligible entities meet the requirements for participation in Tier 1 of the pilot program, the Secretary may— (i) (I)publish in the Federal Register a second request for proposals from eligible entities to conduct VISIT pay for results projects under Tier 1 of the pilot program; and 
(II)include in such request application requirements that are broader than the requirements under subsection (c); or  (ii)carry out Tier 2 of the pilot program, in accordance with section 6. 
(3)ConsiderationsIn determining whether to enter into an agreement with an eligible entity under paragraph (1), the Secretary shall— (A)seek to ensure geographic diversity among selected entities, including by selecting not fewer than one eligible entity that plans to serve a rural community and not fewer than one eligible entity that plans to serve an urban community; and
(B)consider— (i)the anticipated use of participants, and whether the eligible entity plans to use participants who come from a high-risk background;
(ii)the value to the Federal Government of the outcomes expected to be achieved by the eligible entity under the pilot program, which the Secretary shall define to include— (I)measurable costs avoided; and 
(II)other outcomes of intrinsic value such as the health, well-being, and prosperity of eligible individuals;  (iii)the likelihood, based on evidence provided in the application and other evidence, that the eligible entity will achieve those outcomes, balanced with the need to develop more rigorous evidence if the Secretary decides such evidence is necessary;
(iv)the value to State and local governments if those outcomes are achieved; and (v)the expected quality of the evaluation that would be conducted with respect to the VISIT pay for results project under subsection (i).
(4)Requirements for entering into agreements
(A)In generalThe Secretary may enter into an agreement with an eligible entity under paragraph (1) if the Secretary determines that each of the following requirements are met: (i)Except as provided in subsection (f), the eligible entity agrees to achieve one or more outcomes as a result of the project, as specified in the agreement and validated by independent evaluation, in order to receive payment. Such outcomes shall be significant metrics closely correlated with intervention under the project. 
(ii)Except as provided in subsection (f), payment from the Federal Government to the eligible entity for each specified outcome achieved as a result of the project will be less than or equal to the value of the outcome to the Federal Government over a period not to exceed ten years, as determined by the Secretary, in consultation with the eligible entity. (iii)The eligible entity meets the requirement under subparagraph (B). 
(iv)The project will begin not later than one year after the eligible entity has entered into the agreement with the Secretary. (v)The duration of the project will not exceed five years.
(vi)The eligible entity has shown that it has experience delivering the intervention used in the project, a similar intervention, or has otherwise demonstrated the capability necessary to deliver the intervention. (vii)The project will use participants to implement the project.
(viii)The eligible entity has made such other assurances as the Secretary may require. (B)Plan for evaluationThe requirement described in this subparagraph is that the eligible entity has demonstrated, through the application submitted under subsection (c), that there is— 
(i)a clear and feasible plan to evaluate the VISIT pay for results project with a rigorous experimental or quasi-experimental study or other rigorous methodology that can establish a clear causal connection between the intervention and performance indicators; and (ii)a strong circumstantial case, based on existing measurable outcomes associated with the project, that the study or methodology is likely to establish such a connection.
(e)Raising funds
(1)In generalTo the extent that the eligible entity does not have experience raising private or philanthropic capital to fund social service investments or is unable to secure such capital prior to submittal of the application under subsection (c), the Secretary may assist the entity in attaining such funding.  (2)Ensuring diversity of eligible entitiesThe Secretary— 
(A)shall take all practicable steps to ensure a pool of eligible entities enrolled in the pilot program that reflects the diversity of the population of eligible individuals; and  (B)shall not permit historical lack of access to private or philanthropic capital by any eligible entity to limit inclusion of the eligible entity in the pilot program.
(f)Ability To finance project
(1)In generalNot later than 180 days after the date on which an eligible entity enters into an agreement with the Secretary under subsection (d) for a VISIT pay for results project under Tier 1 of the pilot program, the entity shall provide to the Secretary a plan demonstrating that the entity—  (A)has the capability to fund at least 50 percent of the up-front costs of the project, with or without funds from partner investors or philanthropic entities; and 
(B)will have the funds described in subparagraph (A) available and reserved for the project not later than one year after the date of such agreement. (2)Termination of agreementThe Secretary may terminate an agreement entered into under subsection (d) with an eligible entity for a VISIT pay for results project under Tier 1 of the pilot program if—
(A)the Secretary determines that the eligible entity is not likely to have the capability to fund at least 50 percent of the up-front costs of the project; or (B)the eligible entity does not have the funds available and reserved to fund at least 50 percent of the up-front costs of the project.
(g)DurationEach VISIT pay for results project conducted under Tier 1 of the pilot program shall be limited to a duration of not more than five years.  (h)Payment (1)Amount of paymentThe Secretary shall have discretion in determining the amount of funds awarded for each VISIT pay for results project under Tier 1 of the pilot program, except that such amount shall be specified as part of the agreement with each eligible entity under subsection (d). 
(2)Up-front costsAn eligible entity with which the Secretary enters into an agreement under subsection (d) for a VISIT pay for results project under Tier 1 of the pilot program shall pay for at least 50 percent of the entire up-front costs of the project.  (3)Outcome payment (A)In generalAfter completion of a VISIT pay for results project under the pilot program, the Secretary shall pay the remaining obligation of the Secretary under the agreement entered into between the Secretary and the eligible entity only if the independent evaluator described in subsection (i) determines that the project has—
(i)met the requirements specified in the agreement with respect to such project; and (ii)has achieved an outcome as a result of the intervention used in such project, as specified in the agreement and validated by the independent evaluator. 
(B)ExceptionNotwithstanding subparagraph (A), the Secretary may pay up to 50 percent of costs of a VISIT pay for results project under Tier 1 of the pilot program— (i)before completion of the evaluation conducted by the independent evaluator under subsection (i); and 
(ii)before the measurements of value described in subsection (d)(4)(A)(ii) are made.  (i)Evaluations (1)Agreements (A)In generalThe Secretary shall enter into an agreement with each eligible entity carrying out a VISIT pay for results project under the pilot program to pay for all or part of an independent evaluation to determine whether the project has achieved a specific outcome in order for the entity to receive outcome payments under subsection (h)(3).
(B)Waiver authorityThe Secretary may waive the requirement under subparagraph (A) for up to 20 percent of all VISIT pay for results projects under Tier 1 of the pilot program if the Secretary determines that such a waiver is necessary for ensuring robust diversity of project geography and focus.  (2)Evaluator qualificationsThe Secretary may not enter into an agreement with an eligible entity under paragraph (1) unless the Secretary determines that—
(A)the evaluator is independent of the other parties to the agreement; and (B)the evaluator has demonstrated substantial experience in conducting rigorous evaluations of program effectiveness, including, as available and appropriate, well-implemented randomized controlled trials on the intervention used in the VISIT pay for results project covered by the agreement or a similar intervention. 
(3)Methodologies to be used
(A)In generalSubject to subparagraph (B), the evaluation used to determine whether an eligible entity will receive outcome payments under subsection (h)(3) shall use experimental designs using random assignment, or other reliable, evidence-based research methodologies that allow for the strongest possible causal inferences when random assignment is not feasible. (B)WaiverThe Secretary may waive the requirement under subparagraph (A) if— 
(i)multiple evaluations or one large, multi-site evaluation have been conducted with respect to an intervention used in a VISIT pay for results project; and  (ii)such evaluations or evaluation established substantial and statistically significant effects of the intervention. 
(4)Progress reports
(A)Submittal of reportsAn eligible entity shall ensure that the independent evaluator conducting the evaluation under this subsection with respect to a VISIT pay for results project conducted by the entity under the pilot program— (i)not later than two years after the project has been approved by the Secretary, and annually thereafter until the project is concluded, submits to the Secretary and the Federal Interagency Council on Social Impact Partnerships a written report summarizing the progress that has been made in achieving each outcome specified in the agreement under subsection (d); and
(ii)before the scheduled time of each payment under subsection (h)(3) to be made to the eligible entity with respect to such project, submits to the Secretary and the Federal Interagency Council on Social Impact Partnerships a written report that includes— (I)the results of the evaluation conducted to determine whether a payment should be made; and
(II)information on— (aa)the unique factors that contributed to achieving or failing to achieve the outcome;
(bb)the challenges faced in attempting to achieve the outcome; and (cc)the improved future delivery of the intervention used in the project or a similar intervention.
(B)Transmittal to CongressNot later than 30 days after receipt of the written report under subparagraph (A)(ii), the Secretary shall transmit the report to Congress. (5)Final report (A)Submittal of reportAn eligible entity shall ensure that the independent evaluator conducting the evaluation under this subsection with respect to a VISIT pay for results project conducted by the entity under the pilot program, not later than 180 days after the VISIT pay for results project is completed—
(i)evaluates the effects of the activities undertaken pursuant to the agreement under subsection (d) with regard to each outcome specified in the agreement; and (ii)submits to the President a written report that includes— 
(I)the results of the evaluation and the conclusion of the evaluator as to whether the eligible entity has fulfilled each obligation of the agreement; and  (II)information on—
(aa)the unique factors that contributed to the success or failure of the project;  (bb)the challenges faced in attempting to achieve the outcome; and
(cc)the improved future delivery of the intervention used in the project or a similar intervention. (B)Transmittal to CongressNot later than 30 days after receipt of the written report under subparagraph (A)(ii), the Secretary shall transmit the report to Congress. 
6.Tier 2 of pilot program
(a)Notice
(1)In generalThe Secretary may carry out Tier 2 of the pilot program, including by publishing in the Federal Register a request for proposals from eligible entities to conduct VISIT pay for results projects under Tier 2 of the pilot program, if the Secretary certifies that a reasonable number of eligible entities could provide rigorous evidence demonstrating that the interventions of such projects can be expected to produce desired outcomes.  (2)Considerations for certificationIn making a certification under paragraph (1), the Secretary shall consider—
(A)an analysis of the number of eligible entities that could provide rigorous evidence described such paragraph; and  (B)whether an analysis of the final results of VISIT pay for results projects under Tier 1 of the pilot program is necessary to inform such certification.
(b)Qualification for VISIT pay for results projectSection 5(b) shall apply with respect to Tier 2 of the pilot program.  (c)Application requiredThe notice published under subsection (a) shall require an eligible entity seeking to participate in Tier 2 of the pilot program to submit to the Secretary, not later than 180 days after the date of such publication, an application for a VISIT pay for results project under Tier 2 of the pilot program that addresses each element under section 5(c), except that, with respect to paragraph (7) of such section, an application shall include rigorous evidence demonstrating that the intervention of the project can be expected to produce the desired outcome or outcomes.
(d)Agreements on participation in pilot program
(1)In generalNot later than 90 days after the deadline for applications under subsection (c) has expired, the Secretary, in consultation with the Federal Interagency Council on Social Impact Partnerships and the Secretary of Defense, shall enter into an agreement with one or more eligible entities to participate in Tier 2 of the pilot program. (2)NumberThe Secretary is encouraged to enter into agreements under paragraph (1) with a number of eligible entities that is at least half of the number of eligible entities that participated under Tier 1 of the pilot program. 
(3)ConsiderationsIn determining whether to enter into an agreement with an eligible entity under paragraph (1), the Secretary shall— (A)seek to ensure geographic diversity among selected entities as described in subparagraph (A) of section 5(d)(3); and 
(B)consider the elements under subparagraph (B) of such section. (4)Requirements for entering into agreements (A)In generalThe Secretary may enter into an agreement with an eligible entity under paragraph (1) if the Secretary determines that each of the following requirements are met: 
(i)The eligible entity agrees to achieve one or more outcomes as a result of the project, as specified in the agreement and validated by independent evaluation, in order to receive payment. Such outcomes shall be significant metrics closely correlated with intervention under the project.  (ii)Payment from the Federal Government to the eligible entity for each specified outcome achieved as a result of the project will be less than or equal to the value of the outcome to the Federal Government over a period not to exceed ten years, as determined by the Secretary, in consultation with the eligible entity.
(iii)Based on prior rigorous experimental evaluations or rigorous quasi-experimental studies, the project can be expected to achieve each outcome specified in the agreement. (iv)The project will begin not later than one year after the eligible entity has entered into the agreement with the Secretary.
(v)The duration of the project will not exceed seven years. (vi)The eligible entity has shown that it has experience delivering the intervention used in the project, a similar intervention, or has otherwise demonstrated the capability necessary to deliver the intervention.
(vii)The project will use participants to implement the project. (viii)The eligible entity has made such other assurances as the Secretary may require. 
(e)Raising fundsSection 5(e) shall apply with respect to Tier 2 of the pilot program. (f)Ability To finance project (1)In generalNot later than 180 days after the date on which an eligible entity enters into an agreement with the Secretary under subsection (a) for a VISIT pay for results project under Tier 2 of the pilot program, the entity shall provide to the Secretary a plan demonstrating that the entity— 
(A)has the capability to fully fund the up-front costs of the project, with or without funds from partner investors or philanthropic entities; and  (B)will have the funds described in subparagraph (A) available and reserved for the project not later than one year after the date of such agreement.
(2)Termination of agreementThe Secretary may terminate an agreement entered into under subsection (a) with an eligible entity for a VISIT pay for results project under Tier 2 of the pilot program if— (A)the Secretary determines that the eligible entity is not likely to have the capability to fully fund the up-front costs of the project; or
(B)the eligible entity does not have the funds available and reserved to fully fund the up-front costs of the project.  (g)DurationEach VISIT pay for results project conducted under Tier 2 of the pilot program shall be limited to a duration of not more than seven years.
(h)Payment
(1)Amount of paymentSection 5(h)(1) shall apply with respect to Tier 2 of the pilot program.  (2)Up-front costsAn eligible entity with which the Secretary enters into an agreement under subsection (d) for a VISIT pay for results project under Tier 2 of the pilot program shall pay the entire up-front costs of the project.
(3)Outcome paymentsSubparagraph (A) of section 5(h)(3) shall apply with respect to Tier 2 of the pilot program, except that the exception under subparagraph (B) of such section shall not apply with respect Tier 2 of the pilot program.  (i)EvaluationSection 5(i) shall apply with respect to Tier 2 of the pilot program, except that the waiver authority under paragraph (1)(B) of such section shall not apply with respect to Tier 2 of the pilot program.
7.Task force
(a)EstablishmentThe Secretary shall establish a task force to support the pilot program through feedback and engagement with relevant entities. (b)Membership (1)In generalThe task force established under subsection (a) shall be composed of members selected by the Secretary from among experts described in paragraph (2) who have some experience—
(A)working with veterans and family members of veterans; or (B)serving in the Armed Forces. 
(2)Experts describedThe experts described in this paragraph are individuals with expertise in— (A)the social impact partnership model under subtitle C of title XX of the Social Security Act (42 U.S.C. 1397n et seq.), or similar pay for results model;
(B)evaluation methodologies;  (C)relevant interventions and support available to eligible individuals; or 
(D)health effects associated with social isolation and loneliness. (c)DutiesThe task force established under subsection (a) shall—
(1)proactively offer feedback, advice, and technical assistance to State and local governments and other entities seeking to participate in the pilot program; and (2)work to proactively engage such governments and entities with the goal of ensuring that many strong proposals for such program are submitted.
(d)Independent operationAn employee of the Department of Veterans Affairs may not simultaneously serve on the Task Force and have responsibilities for selecting eligible entities for participation in the pilot program.  8.Funding (a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this Act $50,000,000, to remain available for expenditure until 15 years after the date of the enactment of this Act.
(b)Prohibition on Federal funding for credit enhancementsNo amount appropriated to carry out this Act may be used to provide any insurance, guarantee, or other credit enhancement to an eligible entity under which a Federal payment would be made to an eligible entity as the result of such entity failing to achieve an outcome specified in an agreement under the pilot program. (c)Limitation on cost of evaluationsOf the amounts appropriated to carry out this Act in any fiscal year, the Secretary may not obligate more than 15 percent to evaluate under sections 5(i) and 6(i) the implementation and outcomes of VISIT pay for results projects under the pilot program. 
(d)Task forceIn any fiscal year, the Secretary may use not more than 5 percent of the amounts appropriated or otherwise made available to carry out this Act for the task force under section 7.  (e)Administrative expensesIn any fiscal year, the Secretary may use not more than 5 percent of the amounts appropriated or otherwise made available to carry out this Act for administrative expenses. 

